Citation Nr: 1815878	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-54 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability evaluation for bilateral sensorineural hearing loss (SNHL).  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1960 to November 1962.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2012).


FINDING OF FACT

During the entire pendency of the appeal the Veteran's bilateral SNHL was manifested by no more than Level IV hearing acuity bilaterally.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating, but no more, for bilateral SNHL have been met for the entire period of the appeal.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).


Factual Background and Analysis

The Veteran was initially granted service connection for bilateral SNHL in a December 2014 rating decision and was assigned a noncompensable rating effective June 3, 2014.  He continues to have the initial noncompensable rating and he seeks a compensable rating.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Rating Schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.  The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The audiometric test results are then translated into a numeric designation ranging from Level I to Level XI, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  Id.  

Audiometric testing on the only available VA audiology examination dated in December 2014 revealed the following pure tone thresholds: 


HERTZ

1000
2000
3000
4000
RIGHT
20
50
60
60
LEFT
20
60
55
75

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 48 decibels in the right ear and 53 decibels in the left ear.  The speech recognition score, using the Maryland CNC word list, was 96 percent for the right ear and 86 percent for the left ear.  As for the functional impact of the SNHL, the Veteran reported that he had difficulty hearing in certain situations.  

Applying the results from the December 2014 audiology examination to the 38 C.F.R. § 4.85 shows Level I hearing acuity in the right ear and Level II hearings acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral SNHL under Diagnostic Code 6100.  The Board also notes that the December 2014 testing results do not qualify under any of the criteria for rating an exceptional pattern of hearing impairment pursuant to 38 C.F.R. § 4.86.  

The Veteran has submitted the results of a private audiological examination administered by a Dr. A.M. and dated in July 2014.  Audiometric testing on the examination revealed the following pure tone thresholds: 


HERTZ

1000
2000
3000
4000
RIGHT
45
55
60
65
LEFT
35
65
65
70

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 56.25 decibels in the right ear and 58.75 decibels in the left ear.  The speech recognition score was 84 percent for the right ear and 92 percent for the left ear; however, Dr. A.M. did not specify that he used the Maryland CNC word list to evaluate speech recognition.  It was Dr. A.M.'s impression that the Veteran had severe high frequency, low frequency, and medium frequency sensorineural hearing loss bilaterally.  

At the outset, the Board notes that it would be inappropriate to utilize the speech recognition findings reported by Dr. A.M. as he did not acknowledge use of the Maryland CNC word list as required by 38 C.F.R. § 4.85(a).  To that end, the Board finds that it may be more appropriate to utilize Table VIa of Diagnostic Code 6100 and eschew the application of speech recognition findings altogether.  See 38 C.F.R. § 4.85(c).  Applying Dr. A.M.'s testing result to Table VIa shows Level IV hearing acuity bilaterally.  See 38 C.F.R. § 4.85, Table VIa, Diagnostic Code 6100.   Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a 10 percent disability rating for bilateral SNHL under Diagnostic Code 6100.  

In addition to the medical evidence above, the Board has considered the lay evidence provided by the Veteran, in which he generally asserted that his bilateral SNHL should be rated higher.  A layperson's testimony is competent evidence in regard to the symptoms he experiences.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such, the medical evidence is considered the most probative evidence with regard to the level of severity of the Veteran's service-connected bilateral hearing loss.  Moreover, the December 2014 VA examiner considered the functional effects of the Veteran's bilateral SNHL loss during the examination.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

Based on the foregoing discussion, and granting the Veteran the benefit of the doubt, the Board finds that a 10 percent disability rating, but no more, is warranted for the service-connected bilateral SNHL during the entire pendency of the appeal.  As detailed above, this rating is based on the utilization of Table VIa of Diagnostic Code 6100 to derive numerical evaluations of the Veteran's hearing disability as recorded by Dr. A.M. and absent qualified speech recognition scores; the rating also takes into account the Veteran's testimony regarding the severity of his bilateral SNHL. The claim is thus partially granted. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Notably, nothing in the record suggests that the Veteran's bilateral SNHL prohibits him from securing and/or maintaining substantially gainful employment, and thus entitlement to a total disability rating on the basis of individual unemployment is not at issue.  Rice V. Shinseki, 22 Vet. App. 447 (2009).  



ORDER

Entitlement to a disability rating of 10 percent, but no more, for bilateral SNHL is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


